Exhibit 10.1

 [ieslogo.jpg]

 
EMPLOYMENT AGREEMENT
 
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on March 29, 2010
(the “Effective Date”), by and between Integrated Electrical Services, Inc. (the
“Company”) and Terry L. Freeman (the “Executive”).
 
WHEREAS, the Company desires to employ Executive as Senior Vice President &
Chief Financial Officer of the Company from and after the Effective Date until
such date as his employment shall end pursuant to the terms and conditions
contained herein; and
 
WHEREAS, Executive desires to be employed by the Company in such position
pursuant to the terms and conditions contained herein;
 
NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
undertakings contained in this Agreement, and intending to be legally bound, the
Company and Executive hereby agree as follows:
 
I.  
Employment Term.

 
Subject to Section IV.E, Executive and the Company acknowledge that this
employment relationship may be terminated at any time, upon written notice to
the other party for any reason, at the option either of the Company or
Executive.  However, as provided in this Agreement, Executive may be entitled to
certain severance benefits depending upon the circumstances of Executive’s
termination of employment.  The period Executive is employed by the Company
under this Agreement is referred to herein as the “Employment Term.”
 
II.  
Position.

 
            A.  
 
During the Employment Term, Executive shall serve as the Company’s Senior Vice
President & Chief Financial Officer.  In such position, Executive shall report
to the President & CEO of the Company and shall have the authority,
responsibilities, and duties reasonably accorded to, expected of and consistent
with Executive’s position.

 
            B.  
 
During the Employment Term, Executive will devote Executive’s full business
time, attention and efforts to the performance of Executive’s duties hereunder
and will not engage in any other activity (for compensation or otherwise) which
would, either individually or in the aggregate, conflict or interfere with or
otherwise adversely affect the rendition of such performance either directly or
indirectly, without the prior written consent of the Board of Directors of the
Company (the “Board”).  The foregoing limitations shall not be construed as
prohibiting Executive from engaging in other activities and making personal
investments in such form or manner as will neither require Executive’s services
in the operation or affairs of the companies or enterprises in which such
investments are made nor violate the terms of Section V hereof or otherwise
conflict with his responsibilities to the Company.

 
III.  
Compensation.

 

            A.  
 
Base Salary.  The Company shall pay Executive a base salary at the annual rate
of $350,000, payable in accordance with the Company’s payroll practices (the
“Base Salary”). Executive shall be entitled to such increases in Base Salary, if
any, as may be determined on at least an annual basis in the sole discretion of
the Compensation Committee of the Board (the “Compensation Committee”).



            B.  
 
Annual Bonus.

 
 
     1.
For each fiscal year (“Fiscal Year”) of the Company during the Employment Term,
Executive shall be given the opportunity to earn an incentive bonus (the “Annual
Bonus”).  Executive’s target Annual Bonus Opportunity for each Fiscal Year
during the Employment Term shall be set by the Compensation Committee, in their
sole discretion.  For Fiscal year 2010, Executive’s Annual Bonus Opportunity
shall be 75% of his Base Salary (the “Annual Bonus Opportunity”), but prorated
for the initial Fiscal Year of the Employment Term if it does not begin on the
first day of such Fiscal Year.  The actual Annual Bonus payable to Executive
with respect to a Fiscal Year shall be dependent upon the achievement of
performance objectives established by the Compensation Committee and may be
greater or less than the Annual Bonus Opportunity depending on performance
objective results.  That portion of Executive’s Annual Bonus Opportunity for a
Fiscal Year that is tied to objective targets established by the Compensation
Committee may not be subsequently reduced by the Compensation Committee.  The
Compensation Committee shall have the sole right to determine whether Executive
may be entitled to a discretionary bonus and to determine the criteria to be
considered in making such decision.  Except as otherwise provided herein,
Executive must be an employee of the Company or an affiliate of the Company on
the date an Annual Bonus for a Fiscal Year is paid to be eligible for payment,
which payment shall be at the same time as annual bonuses are paid to other
similar executives of the Company.

 

      2.
Notwithstanding the forgoing, the Company will guarantee a minimum Annual Bonus
payment of $75,000 for Fiscal Year 2010, payable in the form of restricted
Company common stock under the Company’s 2006 Equity Incentive Plan, to be
issued on or about the Effective Date (the “Restricted Shares”).  The number of
Restricted Shares will be determined by dividing $75,000 by the closing price of
the Company’s common stock on the Effective Date, then rounded down to the
nearest whole number.  If Executive is employed by the Company on December 15,
2010, the restrictions will lapse as of such date.  In the event Executive’s
employment is terminated by the Company without Cause (as defined below), by
Executive’s resignation for Good Reason (as defined below) or by Executive’s
death prior to December 15, 2010, the restrictions will lapse as of the date of
termination.  In the event Executive’s employment is terminated by the Company
for Cause or by Executive’s resignation without Good Reason prior to December
15, 2010, all of the Restricted Shares will be forfeited as of the date of
termination.  In the event Executive earns an Annual Bonus or any other bonus or
annual incentive compensation for Fiscal Year 2010 in an aggregate amount in
excess of $75,000, such excess amount shall be paid in cash.

 
C.  
 
Signing Bonus.  Executive shall receive a $50,000 signing bonus, payable within
sixty (60) days following the Effective Date.

 
D.  
 
Long Term Incentive Awards.  During the Employment Term, Executive shall be
eligible to participate in the Company’s Long-Term Incentive Plan, as modified,
amended or replaced from time to time (the “LTIP”).  Executive’s annual long
term award opportunities under the LTIP shall be determined by the Compensation
Committee, in its sole discretion.  Executive’s target LTIP Opportunity for
Fiscal Year 2010 shall be 125% of Executive’s Annual Base Salary. 

 
E.  
 
Employee Benefits.  During the Employment Term, Executive shall be eligible to
participate in the Company’s employee benefit plans as in effect from time to
time (collectively, “Employee Benefits”) on the same basis as such employee
benefit plans are generally made available to other comparable executives of the
Company.

 
 
  1. 
Vacation.  Executive shall be entitled to four (4) weeks of annual vacation
leave (prorated for Executive’s initial year, if not a full year).  Such leave
shall be administered in accordance with the Company’s vacation policy.

 
 
  2. 
Automobile Allowance.  During the Employment Term, Executive shall be entitled
to an automobile allowance of $1,500 per month paid in accordance with the
Company’s normal payroll practices.

 
F.  
 
Business Expenses.  During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with the Company’s expense policy and
Section IV.H.3 hereof.

 
IV.  
Termination.  Notwithstanding any other provision of this Agreement, the
provisions of this Section IV shall exclusively govern Executive’s rights upon
termination of employment with the Company and its affiliates.

 
A.  
 
By the Company for Cause or Resignation by Executive Without Good Reason.

 
 
  1.  
The Employment Term and Executive’s employment hereunder may be terminated by
the Company for Cause (as defined below) or by Executive’s resignation without
Good Reason (as defined in Section IV.C.2 herein);

 
 
  2. 
For purposes of this Agreement, “Cause” shall mean (i) Executive’s willful and
material breach of this Agreement, which breach either cannot be cured or, if
capable of being cured, is not cured within ten (10) days after receipt of
written notice of such breach; (ii) Executive’s gross negligence in the
performance or intentional nonperformance (where such nonperformance continues
for ten (10) days after receipt of written notice of need to cure) of any of
Executive’s material duties and responsibilities to the Company; (iii)
Executive’s dishonesty or fraud with respect to the business, reputation or
affairs of the Company, which materially and adversely affects the Company
(monetarily or otherwise); (iv) Executive’s conviction of, or a plea of other
than not guilty to, a felony or a misdemeanor involving moral turpitude; (v)
Executive’s confirmed drug or alcohol abuse that materially affects Executive’s
service or materially violates the Company’s drug or alcohol abuse policy; (vi)
Executive’s material violation of the Company’s personnel or similar policy,
such policy having been made available to Executive by the Company which
violation materially and adversely affects the Company; or (vii) Executive’s
having committed any material violation of any federal law regulating securities
(without having relied on the advice of the Company’s attorney) or having been
the subject of any final order, judicial or administrative, obtained or issued
by the Securities and Exchange Commission, for any securities violation
involving fraud, including, for example, any such order consented to by
Executive in which findings of facts or any legal conclusions establishing
liability are neither admitted nor denied.

 
 
  3.
If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive:

 
 
  a. 
Executive’s earned, but unpaid, Base Salary through the date of termination;

 
  
  b.
Reimbursement, within sixty (60) days following submission by Executive to the
Company of appropriate supporting documentation, for any unreimbursed reasonable
business expenses properly incurred by Executive in the performance of
Executive’s duties in accordance with the Company’s expense policy prior to the
date of Executive’s termination; provided claims for such reimbursement
(accompanied by appropriate supporting documentation) are submitted to the
Company within ninety (90) days following the date such expenses were incurred;
and

 
 
  c.  
Such Employee Benefits, if any, as to which Executive may be entitled under the
terms of the employee benefit plans of the Company (the amounts described in
clauses (a) through (c) of this Section IV.A.3 being referred to as the “Accrued
Rights”).

 
B.  
 
Disability or Death.

 
 
  1. 
The Employment Term and Executive’s employment hereunder shall terminate upon
Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform Executive’s duties hereunder (such
incapacity is hereinafter referred to as “Disability”).  Any question as to the
existence of a Disability of Executive as to which Executive and the Company
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to Executive and the Company.  If Executive and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing.  The determination of Disability made in writing to
the Company and Executive shall be final and conclusive for all purposes of the
Agreement.

 
 
  2. 
Upon termination of Executive’s employment hereunder for either death or
Disability, Executive or Executive’s estate (as the case may be) shall be
entitled to receive, subject to Section IV.G, the following:

 
 
  a. 
The Accrued Rights;

 
 
  b.  
Any unpaid Annual Bonus for the immediately preceding Fiscal Year plus the
current year Annual Bonus, pro rated based on the percentage of the Fiscal Year
that shall have elapsed through the date of termination.  The amount of any
Annual Bonus shall be as determined by the Compensation Committee and shall be
payable at the same time that such respective Fiscal Year Annual Bonuses are
paid to other similar executives of the Company; and


 
  c.  
An amount, paid on the first business day of each month, equal to 100% of the
applicable monthly COBRA premium under the Company’s group health plan,
continued for the lesser of (i) twelve (12) months or (ii) until such COBRA
coverage for Executive and his eligible dependents terminates.


C.  
 
By the Company Without Cause or Resignation by Executive for Good Reason Prior
to a Change in Control.

 
 
  1. 
The Employment Term and Executive’s employment hereunder may be terminated by
the Company without Cause or by Executive’s resignation for Good Reason.

 
 
  2. 
For purposes of this Agreement, “Good Reason” shall mean (A) any material
reduction in Executive’s position, duties, authority,  or Base Salary; (B) any
relocation of Executive’s primary location of work that is more than fifty (50)
miles from its location as of the Effective Date; or (C) the Company’s breach of
a material term of this Agreement; provided that any of the events described in
clauses (A), (B) and (C) of this Section IV.C.2 shall constitute Good Reason
only if the Company fails to cure such event within thirty (30) days after
receipt from Executive of written notice of the event which constitutes Good
Reason specifying the details of such failure or event; provided, further, that
“Good Reason” shall cease to exist for an event on the sixtieth (60th) day
following its occurrence, unless Executive has given the Company written notice
thereof as provided above prior to such sixtieth (60th) day.  If such Good
Reason event is not timely cured, then Executive’s employment shall terminate on
the first day following the end of the thirty (30) day cure period.

 
 
  3. 
If Executive’s employment is terminated by the Company without Cause (and other
than by reason of Executive’s death or Disability)  or if Executive resigns for
Good Reason, Executive shall receive from the Company, subject to Section IV.G:

 
 
  a.  
The Accrued Rights;

 
 
  b.  
Continued payment of his Base Salary for twelve (12) months following the date
of such termination, payable in accordance with the Company’s normal payroll
practices as in effect on the date of termination


 
  c.  
Any unpaid Annual Bonus for the immediately preceding Fiscal Year plus the
current year Annual Bonus, pro rated based on the percentage of the Fiscal Year
that shall have elapsed through the date of termination.  The amount of any
Annual Bonus shall be as determined by the Compensation Committee and shall be
payable at the same time that such respective Fiscal Year Annual Bonuses are
paid to other similar executives of the Company;

 
 
  d.  
An amount, paid on the first business day of each month, equal to 100% of the
applicable monthly COBRA premium under the Company’s group health plan,
continued for the lesser of (i) twelve (12) months or (ii) until Executive
becomes eligible for health benefits through subsequent employment;

 
 
  e.  
Continuation of the monthly automobile allowance (as described in Section
III.E.2 herein) for twelve (12) months from the termination date or until
Executive obtains comparable employment (as determined by the Company),
whichever is shorter;


 
  f.  
Outplacement services for twelve (12) months from his termination date or until
Executive obtains comparable employment (as determined by the Company),
whichever is shorter.  Such outplacement services shall be commensurate with
Executive’s position and reasonable in amount not to exceed $20,000; and

 
 
  g.  
Prorated amount of Executive’s unvested equity awards under all equity plans
(including but not limited to any unvested options, restricted stock and
performance share units) shall vest on the sixtieth (60th) day immediately
following the date on which Executive’s employment is terminated.  Vesting
proration period shall be calculated as the percentage of the vesting period for
each unvested equity award in which Executive was actively employed.

 
D.  
 
By the Company Without Cause or Resignation by Executive for Good Reason Within
Twelve (12) Months Following a Change in Control.

 
 
  1. 
For purposes of this Agreement, a “Change in Control” means:

 
 
  a.  
Any person or any persons acting together which would constitute a “group” for
purposes of Section 13(d) of the Exchange Act, other than Tontine Capital
Partners L.P. and their respective affiliates, the Company or any subsidiary,
shall “beneficially own” (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934, as amended from time to time), directly or indirectly, at least
fifty percent (50%) of the ordinary voting power of all classes of capital stock
of the Company entitled to vote generally in the election of the Board; or

 
 
  b.  
Current Directors (as defined below) shall cease for any reason to constitute at
least a majority of the members of the Board (for these purposes, a “Current
Director” means, as of the date of determination, any person who (1) was a
member of the Board on the date that the Company’s Joint Plan of Reorganization
under Chapter 11 of the United States Bankruptcy Code became effective or (2)
was nominated for election or elected to the Board with the affirmative vote of
a majority of the current directors who were members of the Board at the time of
such nomination or election), or at any meeting of the stockholders of the
Company called for the purpose of electing directors, a majority of the persons
nominated by the Board for election as directors shall fail to be elected; or


 
  c.  
The consummation of a sale, lease, exchange or other disposition (in one
transaction or a series of transactions) of all or substantially all of the
assets of the Company; provided, however, a transaction shall not constitute a
Change in Control if its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company’s securities
immediately before such transaction.

 
 
  2. 
Upon the consummation of a Change in Control during the Employment Term, all of
Executive’s unvested equity awards under all equity plans (including but not
limited to any unvested options, restricted stock and performance share units)
shall vest in full.

 
 
  3. 
If Executive’s employment is terminated by the Company without Cause (and other
than by reason of Executive’s death or Disability) or if Executive resigns for
Good Reason on or within twelve (12) months immediately following a Change in
Control, Executive shall receive from the Company (in lieu of any other
severance payments or benefits under this Agreement) the following, subject to
Section IV.G:

 
 
  a.  
The Accrued Rights;

 
 
  b.  
Continued payment of his Base Salary for twenty-four (24) months following the
date of such termination, payable in accordance with the Company’s normal
payroll practices as in effect on the date of termination;


 
  c.  
In a lump sum, an amount equal to two (2) times the greater of (i) the most
recent Annual Bonus paid to Executive or (ii) the Annual Bonus Opportunity;

 
 
  d.  
An amount, paid on the first business day of each month, equal to 100% of the
applicable monthly COBRA premium under the Company’s group health plan,
continued for the lesser of (i) twelve (12) months or (ii) until Executive
becomes eligible for health benefits through subsequent employment;


 
  e.  
Continuation of the monthly automobile allowance (as described in Section
III.E.2 herein) for twelve (12) months from the termination date or until
Executive obtains comparable employment (as determined by the Company),
whichever is shorter;

 
 
  f.  
Outplacement services for twelve (12) months from his termination date or until
Executive obtains comparable employment (as determined by the Company),
whichever is shorter. Such outplacement services shall be commensurate with
Executive’s position and reasonable in amount not to exceed $20,000.

 
E.  
 
Notice of Termination.  Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section VIII.H hereof.  With respect to any termination of employment by
Executive, such notice of termination shall be communicated to the Company at
least thirty (30) days prior to such termination.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of employment under the provision so indicated.

 
F.  
 
Officer/Board Resignation.  Upon termination of Executive’s employment for any
reason, Executive agrees to resign, and shall be deemed to have resigned, as of
the date of such termination and to the extent applicable, from the Board (and
any committees thereof) and as an officer of the Company and the board of
directors (and any committees thereof) and as an officer of any and all of the
Company’s affiliates.

 
G.  
 
Waiver and Release.  Notwithstanding any other provisions of this Agreement to
the contrary, the Company shall not be obligated to make or provide any
severance payments or benefits provided under this Section IV, other than the
Accrued Rights, unless (i) within forty-five (45) days from the date on which
Executive’s employment is terminated, Executive executes and delivers to the
Company a general release (which shall be provided by the Company not later than
five (5) days from the date on which Executive’s employment is terminated),
whereby Executive releases the Company from all employment based or related
claims of Executive and all obligations of the Company to Executive other than
the Company’s obligations to make and provide the severance payments and
benefits as provided in this Section IV and (ii) Executive does not revoke such
release within any applicable revocation period following his delivery of the
executed release to the Company.  If the requirements of this Section IV.G are
met, then, subject to Section IV.H below, the severance payments and benefits to
which Executive is otherwise eligible to receive under this Section IV shall
begin or be made, as applicable, on the first regularly scheduled payroll date
of the Company immediately following or coincident with the sixtieth (60th) day
following the date on which Executive’s employment is terminated, and shall be
paid or commence, as applicable, retroactively without interest, as of
Executive’s termination date.

 
H.  
 
Compliance with IRC Section 409A

 
 
  1. 
Severance Payments; Delay.  Notwithstanding anything to the contrary in this
Agreement, with respect to any amounts payable to Executive under this Agreement
in connection with a termination of Executive’s employment that would be
considered “non-qualified deferred compensation” under Section 409A of the
Internal Revenue Code of 1986, as amended, and the applicable Treasury
Regulations thereunder (the “Code”), in no event shall a termination of
employment be considered to have occurred under this Agreement unless such
termination constitutes Executive’s “separation from service” with the Company
as such term is defined in Treasury Regulation Section 1.409A-1(h), and any
successor provision thereto (“Separation from Service”).  Notwithstanding
anything in this Agreement to the contrary, if at the time of Executive’s
termination of employment with the Company and its affiliates, Executive is a
“specified employee,” for purposes of Section 409A(a)(2)(B)(i) of the Code, then
to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited payment under Section 409A(a)(2)(B)(i) of the Code, such portion of
Executive’s benefits shall not be provided to Executive prior to the earlier of
(i) the expiration of the six (6) month period measured from the date of
Executive’s Separation from Service or (ii) the date of Executive’s death.  Upon
the earlier of such dates, all payments deferred pursuant to this Section shall
be paid in a lump sum to Executive (or Executive’s estate), without interest,
and the balance of payments due Executive will be paid monthly or as otherwise
provided herein.  The determination of whether Executive is a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of
his Separation from Service shall be made by the Company in accordance with the
terms of Section 409A of the Code, and applicable guidance thereunder (including
without limitation Treasury Regulation Section 1.409A-1(i) and any successor
provision thereto).

 
 
  2. 
Section 409A; Separate Payments.  Notwithstanding anything to the contrary in
this Agreement, to the maximum extent permitted by applicable law, any severance
payments payable to Executive under this Agreement shall be made in reliance
upon Treasury Regulation Section 1.409A-1(b)(9)(iii) (relating to separation pay
plans) or Treasury Regulation Section 1.409A-1(b)(4) (relating to short-term
deferrals).  This Agreement is intended to be written, administered, interpreted
and construed in a manner such that no payment or benefits provided under the
Agreement become subject to (i) the gross income inclusion set forth within
Section 409A(a)(1)(A) of the Code or (ii) the interest and additional tax set
forth within Section 409A(a)(1)(B) of the Code, including, where appropriate,
the construction of defined terms to have meanings that would not cause the
imposition of Section 409A Penalties.  For purposes of Section 409A of the Code
(including, without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), each payment that Executive may be eligible to receive
under this Agreement shall be treated as a separate and distinct payment and
shall not collectively be treated as a single payment.

 
 
  3. 
Expense Reimbursements.  Any reimbursement of any costs and expenses by the
Company to Executive under this Agreement shall be made by the Company in no
event later than the close of Executive’s taxable year following the taxable
year in which the cost or expense is incurred by Executive.  The expenses
incurred by Executive in any calendar year that are eligible for reimbursement
under this Agreement shall not affect the expenses incurred by Executive in any
other calendar year that are eligible for reimbursement hereunder and
Executive’s right to receive any reimbursement hereunder shall not be subject to
liquidation or exchange for any other benefit.

 
I.  
 
Certain Excise Taxes.  Notwithstanding anything to the contrary in this
Agreement, if Executive is a “disqualified individual” (as defined in section
280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Executive has the
right to receive from Company or any of its affiliates, would constitute a
“parachute payment” (as defined in section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (a) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Executive from Company and its affiliates will be one
dollar ($1.00) less than three times Executive’s “base amount” (as defined in
section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Executive shall be subject to the excise tax imposed by
section 4999 of the Code or (b) paid in full, whichever produces the better net
after-tax position to Executive (taking into account any applicable excise tax
under section 4999 of the Code and any other applicable taxes).  The reduction
of payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order.  The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by Company
in good faith.  If a reduced payment or benefit is made or provided and through
error or otherwise that payment or benefit, when aggregated with other payments
and benefits from Company (or its affiliates) used in determining if a
“parachute payment” exists, exceeds one dollar ($1.00) less than three times
Executive’s base amount, then Executive shall immediately repay such excess to
Company upon notification that an overpayment has been made.  Nothing in this
Section IV.I shall require Company to be responsible for, or have any liability
or obligation with respect to, Executive’s excise tax liabilities under section
4999 of the Code.

 
V.  
Non-Competition; Non-Solicitation.

 
A.  
 
Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

 
B.  
 
During the Employment Term and for a period of one (1) year following the date
Executive ceases to be employed by the Company or an affiliate (or for a period
of two (2) years if Executive ceases to be employed by the Company or an
affiliate by reason of employment termination pursuant to Section IV.A above)
(the “Restricted Period”), Executive will not, whether on Executive’s own behalf
or on behalf of or in conjunction with any person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise whatsoever (“Person”), directly or indirectly solicit or assist in
soliciting in competition with the Company, the business of any client or
prospective client:

 
 
  1. 
with whom Executive had personal contact or dealings on behalf of the Company
during the one (1) year period preceding Executive’s termination of employment;

 
 
  2. 
with whom employees reporting to Executive have had personal contact or dealings
on behalf of the Company during the one (1) year immediately preceding
Executive’s termination of employment; or

 
 
  3. 
for whom Executive had direct or indirect responsibility during the one (1) year
immediately preceding Executive’s termination of employment.

 
C.  
 
During the Restricted Period, Executive will not directly or indirectly:

 
 
  1. 
engage in any business that materially competes with any business of the Company
or its affiliates (including, without limitation, businesses which the Company
or its affiliates have specific plans to conduct within twelve (12) months from
the effective of the termination and as to which Executive is personally aware
of such planning in the future) in any geographical area that is within 100
miles of any geographical area where the Company or its affiliates manufactures,
produces, sells, leases, rents, licenses or otherwise provides its products or
services and over which Executive had responsibilities (a “Competitive
Business”);

 
 
  2. 
enter the employ of, or render any services to, any Person (or any division or
controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;

 
 
  3. 
acquire a financial interest in, or otherwise become actively involved with, any
Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or

 
 
  4. 
interfere with, or attempt to interfere with, business relationships (whether
formed before, on or after the date of this Agreement) between the Company or
any of its affiliates and customers, clients, suppliers, partners, members or
investors of the Company or its affiliates.

 
D.  
 
Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in the business of the Company or its affiliates that is publicly traded
on a national stock exchange or on the over-the-counter market if Executive (i)
is not a controlling person of, or a member of a group which controls, such
person or (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such Person.

 
E.  
 
During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

 
 
  1. 
solicit or encourage any employee of the Company or its affiliates to leave the
employment of the Company or its affiliates; or

 
 
  2. 
hire any such employee who was employed by the Company or its affiliates as of
the date of Executive’s termination of employment with the Company or who left
the employment of the Company or its affiliates coincident with, or within one
(1) year prior to or after, the termination of Executive’s employment with the
Company.

 
F.  
 
During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company or its affiliates any
consultant then under contract with the Company or its affiliates.

 
G.  
 
It is expressly understood and agreed that although Executive and agreed that
although Executive and the Company consider the restrictions contained in this
Section V to be reasonable, if a final judicial determination is made by a court
of competent jurisdiction that the time or territory or any other restriction
contained in this Agreement is an unenforceable restriction against Executive,
the provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

 
VI.  
Confidentiality; Intellectual Property.

 
A.  
 
Confidentiality.

 
 
  1. 
Executive will not at any time (whether during or after Executive’s employment
with the Company and its affiliates) retain or use for the benefit, purposes or
account of Executive or any other Person; or disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or Confidential Information without
the prior written authorization of the Board.  For purposes of this Agreement,
“Confidential Information” means all written, electronic, machine-reproducible,
oral and visual data, information, and material, including, without limitation,
business, financial, and technical information, computer programs, documents and
records (including those that Executive develops in the scope of his employment)
that either: (i) the Company and its affiliates, or any of their respective
customers or suppliers, treats as confidential or proprietary through markings
or otherwise; (ii) relates to the Company and its affiliates, or any of their
respective customers or suppliers, or any of their respective business
activities, products, or services (including software programs and techniques)
and is competitively sensitive or not generally known in the relevant trade or
industry; or (iii) derives independent economic value from the investment needed
to compile or create such information and/or its not being known to, or
generally ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use.  Notwithstanding any provisions
herein to the contrary, the provisions of this Section VI.A do not prohibit
Executive from disclosing Confidential Information in the performance of his
duties under this Agreement.

 
 
  2. 
Confidential Information shall not include any information that is (a) generally
known to the industry or the public other than as a result of Executive’s breach
of this covenant or any breach of other confidentiality obligations by third
parties; (b) made legitimately available to Executive by a third party without
breach of any confidentiality obligation; or (c) required by law to be
disclosed; provided that Executive shall give prompt written notice to the
Company of such requirement, disclose no more information than is so required,
and cooperate with any attempts by the Company to obtain a protective order or
similar treatment.

 
 
  3. 
Upon termination of Executive’s employment with the Company and its affiliates
for any reason, Executive shall cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company or its
affiliates; immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company, its affiliates and subsidiaries, except that
Executive may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information; and notify and fully
cooperate with the Company regarding the delivery or destruction of any other
Confidential Information of which Executive is or becomes aware.

 
 
  4. 
If Executive has entered into a separate individual confidentiality agreement
with the Company, the terms of such individual agreement shall continue (in
addition to those of this Agreement) as provided therein; however to the extent
of a conflict with the terms of this Agreement, the terms of this Agreement
shall control.

 
B.  
 
Intellectual Property.

 
 
  1. 
If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Executive’s employment by the Company, that are relevant to or
implicated by such employment (“Prior Works”), Executive hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business.

 
 
  2. 
If Executive creates, invents, designs, develops, contributes to or improves any
Works, either alone or with third parties, at any time during Executive’s
employment by the Company and within the scope of such employment and/or with
the use of any the Company resources (“Company Works”), Executive shall promptly
and fully disclose same to the Company and hereby irrevocably assigns, transfers
and conveys, to the maximum extent permitted by applicable law, all rights and
intellectual property rights therein (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) to the Company to the extent ownership of any such rights does not vest
originally in the Company.

 
 
  3. 
Executive agrees to keep and maintain adequate and current written records (in
the form of notes, sketches, drawings, and any other form or media requested by
the Company) of all Company Works.  The records will be available to and remain
the sole property and intellectual property of the Company at all times.

 
 
  4. 
Executive shall take all requested actions and execute all requested documents
(including any licenses or assignments required by a government contract) at the
Company’s expense (but without further remuneration) to assist the Company in
validating, maintaining, protecting, enforcing, perfecting, recording, patenting
or registering any of the Company’s rights in the Prior Works and Company
Works.  If the Company is unable for any other reason to secure Executive’s
signature on any document for this purpose, then Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Executive’s agent and attorney in fact, to act for and in Executive’s behalf
and stead to execute any documents and to do all other lawfully permitted acts
in connection with the foregoing.

 
 
  5. 
Executive shall not improperly use for the benefit of, bring to any premises of,
divulge, disclose, communicate, reveal, transfer or provide access to, or share
with the Company any confidential, proprietary or non-public information or
intellectual property relating to a former employer or other third party without
the prior written permission of such third party.  Executive hereby indemnifies,
holds harmless and agrees to defend the Company and its officers, directors,
partners, employees, agents and representatives from any breach of the foregoing
covenant.  Executive shall comply with all relevant policies and guidelines of
the Company, including regarding the protection of confidential information and
intellectual property and potential conflicts of interest.  Executive
acknowledges that the Company may amend any such policies and guidelines from
time to time, and that Executive remains at all times bound by their most
current version.

 
C.  
 
The provisions of this Section VI shall survive the termination of Executive’s
employment for any reason.

 
VII.  
Specific Performance.  Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section V or Section VI herein would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach.  In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.

 
VIII.  
Miscellaneous.

 
A.  
 
Governing Law/Venue.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to conflict of
laws principles thereof.  Each party to this Agreement hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts in
Houston, Texas, for the purposes of any proceeding arising out of or based upon
this Agreement.

 
B.  
 
Dispute Resolution.  Any dispute, claim or controversy arising out of or
relating to this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this Agreement to arbitrate, shall be determined by arbitration
in Houston, Harris County, Texas before one arbitrator. The arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures (Streamlined Arbitration Rules and Procedures).  Judgment on the
award pursuant to such arbitration may be entered in any court having
jurisdiction.  This clause shall not preclude parties from seeking provisional
remedies in aid of arbitration from a court of appropriate jurisdiction.  The
arbitrator may, in its award, allocate all or part of the costs of the
arbitration, including the fees of the arbitrator and the reasonable attorneys’
fees of the prevailing party.

 
C.  
 
Entire Agreement/Amendments.  This Agreement contains the entire understanding
of the parties with respect to the employment of Executive by the
Company.  There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein.  This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

 
D.  
 
No Waiver.  The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 
E.  
 
Severability.  In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

 
F.  
 
Assignment.  This Agreement and all of Executive’s rights and duties hereunder,
shall not be assignable or delegable by Executive.  Any purported assignment or
delegation by Executive in violation of the foregoing shall be null and void ab
initio and of no force and effect.  This Agreement may be assigned by the
Company to a person or entity which is an affiliate or a successor in interest
to substantially all of the business operations of the Company.  Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such affiliate or successor person or entity.

 
G.  
 
Successors; Binding Agreement.  This Agreement shall inure to the benefit of and
be binding upon personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 
H.  
 
Notices.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three (3) days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 
If to the Company:

   Integrated Electrical Services, Inc.    1800 West Loop South, Suite 500  
 Houston, Texas  77027    Attention: General Counsel    Fax: (713) 860-1578

 
If to Executive:

  Terry L. Freeman   24614 Bay Hill Boulevard    Katy, Texas  77494

 
I.  
 
Executive Representation.  Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.

 
J.  
 
Reimbursement of Legal Expenses.  The Company shall reimburse Executive for
reasonable and customary fees charged by his attorney to provide review of and
legal counsel concerning this Agreement.

 
K.  
 
Cooperation.  Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder.  Executive shall be entitled to reimbursement for reasonable and
customary expenses incurred for purposes of cooperating in any action or
proceeding pursuant to this section.  This provision shall survive any
termination of this Agreement.

 
L.  
 
Indemnification.

 
 
  1. 
The Company shall, to the maximum extent permitted by applicable law, indemnify
Executive if he is made, or threatened to be made, a party to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative, including an action by or in the right of the
Company to procure a judgment in its favor (collectively, a “Proceeding”), by
reason of the fact that Executive is or was a director or officer of the
Company, or is or was serving in any capacity at the request of the Company for
any other corporation, partnership, joint venture, trust, executive benefit plan
or other enterprise, against judgments, fines, penalties, excise taxes, amounts
paid in settlement and costs, charges and expenses (including reasonable
attorneys’ fees and disbursements) paid or incurred in connection with any such
Proceeding.

 
 
  2. 
The Company shall, from time to time, reimburse or advance to Executive the
funds necessary for payment of expenses, including reasonable attorneys’ fees
and disbursements, incurred in connection with any Proceeding in advance of the
final disposition of such Proceeding; provided, however, that such portion of
such expenses incurred by or on behalf of Executive may be paid in advance of
the final disposition of a Proceeding only upon receipt by the Company of an
undertaking, by or on behalf of Executive, to repay any such amount so advanced
if it shall ultimately be determined by final judicial decision from which there
is no further right of appeal that Executive is not entitled to be indemnified
for such expenses.  In the event that both Executive and the Company are made a
party to the same Proceeding, the Company agrees to engage counsel, and
Executive agrees to use the same counsel, provided that if such counsel selected
by the company shall have a conflict of interest that prevents such counsel from
representing Executive, Executive may engage separate counsel and the Company
shall pay all reasonable attorneys’ fees and expenses incurred as set forth in
this Section VIII.L.

 
 
  3. 
The right to indemnification and reimbursement or advance of expenses provided
by, or granted pursuant to, this Section VIII.L shall not be deemed exclusive of
any other rights which Executive may now or hereafter have under any law,
by-law, agreement, vote of stockholders or disinterested directors or otherwise,
both as to action in his official capacity and as to action in another capacity
while holding such office.

 
 
  4. 
The right to indemnification and reimbursement or advancement of expenses
provided by, or granted pursuant to, this Section VIII.L shall continue as to
Executive after he has ceased to be a director or officer and shall inure to the
benefit of the heirs, executors and administrators of Executive.

 
 
  5. 
The right to indemnification and reimbursement or advancement of expenses
provided by, or granted pursuant to, this Section VIII.L shall be enforceable by
Executive in any court of competent jurisdiction.  Executive shall also be
indemnified for any reasonable expenses incurred in connection with successfully
establishing his right to such indemnification or reimbursement or advancement
of expenses, in whole or in part, in any such proceeding.

 
 
  6. 
If Executive serves (i) another corporation or entity of which a majority of the
shares entitled to vote in the election of its directors or ownership is held by
the Company, directly or indirectly, or (ii) any executive benefit plan of the
Company or any corporation or other entity referred to in clause (i), in any
capacity, then he shall be deemed to be doing so at the request of the Company.

 
 
  7. 
The right to indemnification or reimbursement or advancement of expenses shall
be interpreted on the basis of the applicable law in effect at the time of the
occurrence of the event or events giving rise to the applicable Proceeding.

 
M.  
 
Directors and Officers Liability Insurance.  The Company will insure Executive,
for the duration of his employment and thereafter with respect to his acts and
omissions occurring during such employment under a contract of director and
officer liability insurance to the same extent as such insurance insures members
of the Board.

 
N.  
 
Withholding Taxes.  The Company may withhold from any amounts payable under this
Agreement such Federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.

 
O.  
 
Counterparts.  This Agreement may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.
 
 
 
Executive:
 
 
 
/s/ Terry L. Freeman                March 29, 2010
Terry L. Freeman                 Dated
 
 
 
Integrated Electrical Services, Inc.:
 
 
 
/s/ Robert B. Callahan              March 29, 2010
Robert B. Callahan                                               Dated
Senior Vice President – Human Resources
 
 